DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 as best represented by Figures 1-5
Species 2 as best represented by Figure 6
Species 3 as best represented by Figure 7 
Species 4 as best represented by Figures 8-9
Species 5 as best represented by Figure 10

The species are independent or distinct because patentably distinct variations in the structure and/or arrangement of the elements of the apparatus. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Eugene Pierson on 9/28/21 a provisional election was made without traverse to prosecute the invention of species 1. Affirmation of this election must be made by applicant in replying to this Office action. Claims 6 and 17 recite “an upper surface of the blocking element is coated […]” and “coating an upper surface of the blocking element”, respectively. This is a feature of a non-elected species (i.e. Fig 6, as described in Para 0043). Accordingly those claims are withdrawn. 

Claim Objections
Claim 2, 10-11 is objected to because of the following informalities:  
Claim 2 and 13 recite “a lower positioned […]” it appears that this should be “a lower channel”.
Claims 10-11 recite “the rim”. Elsewhere this component is referred to as “the radial rim”. The examiner recommends consistent nomenclature.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3, 5, 12-14, and 16 recite “the dissolveable blocking element”. It is not clear if this is intended to refer to the previously introduced “a dissolvable blocking object”. Claims 13-22 are rejected for depending from an indefinite claim or otherwise having the same indefiniteness issue. 

Claim 4 recites “the upper channel” and “the lower channel” and depends from claim 1. There is lack of antecedent basis. It appears that the claim intends to depend from claim 3. 

Claim 15 recites “the upper channel” and “the lower channel” and depends from claim 12. There is lack of antecedent basis. It appears that the claim intends to depend from claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 7, 12-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1).

Regarding claim 1, Budler teaches a system for temporarily sealing a wellbore: 
a blocking object (Fig 4, Fig 6, object 30) being a unitary device (Fig 4, object 30 is a single unit), including a radial rim (Fig 4, rim 35) and a body being spherical in shape (Fig 4, core/body 32 seen as spherical in Fig 6); 
a breaking point between the radial rim and the body (Para 0027, “The core 32 breaks away from the outer ring 35 when a pressure is applied to the ball 30 to create two pieces”). 
Budler is silent on a dissolvable blocking object being uniformly formed of dissolvable material; a groove separating the radial rim and the body; the groove decreasing a thickness across the dissolvable blocking object to create a breaking point.  
Petrowsky teaches a dissolvable blocking object being uniformly formed of dissolvable material (Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables);
a groove (Fig 2-3, groove 90) separating the radial rim and the body (Fig 2-3, groove 90 separates body 40 from rim 95); the groove decreasing a thickness across the dissolvable blocking object (Fig 2-3, the groove decreases the thickness across the object at the groove).  


Regarding claim 2, Budler further teaches wherein an upper surface of the body is positioned above the radial rim and a lower positioned of the body is positioned below the radial rim (Fig 6, there is an upper surface and a lower surface above and below the rim, respectively. Portions not labelled, but seen.), the dissolvable blocking element being configured to extend across a first inner diameter of casing to isolate a first area of a well from a second area of the well (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42. This engagement with the baffle 40/42 can create a wellbore interval by blocking fluid flow past the ball 30 and baffle 40/42.”).  

Regarding claim 3, Budler further teaches wherein the groove includes an upper channel and a lower channel (Fig 3 of Petrowsky, cuts 90 to the left and right, respectively), the upper channel extending from a proximal end of the dissolvable blocking element towards a central axis of the dissolvable blocking element (Fig 3 of Petrowsky, the cut 90 to the left extends towards the central axis, as a modification to Budler, this would be the axis defined by the rim), and the lower channel extending from a proximal end of the dissolvable blocking element towards a central axis of the dissolvable blocking element (Fig 3 of Petrowsky, the cut 90 to the right extends towards the central axis, as a modification to Budler, this would be the axis defined by the rim).  

Regarding claim 4, Budler further teaches wherein the upper channel and the lower channel are aligned in a plane orthogonal to the central axis (Fig 3 of Petrowsky, the cut 90 to the right extends towards the central axis, as a modification to Budler, this would be the axis defined by the rim. Accordingly the cuts would be orthogonal to the central axis).  

Regarding claim 5, Budler further teaches wherein the groove creates the smallest thickness of the dissolvable blocking element (Fig 6 of Budler, the seal 30 is the thinnest portion of the object, with the groove 90 seen in Fig 3 of Petrowsky, that groove would result in the smallest thickness).  

Regarding claim 7, Budler further teaches the radial rim being configured to be positioned on a ledge (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42.”).  

Regarding claim 12, Budler teaches a method associated with temporarily sealing a wellbore: 
(Fig 4, Fig 6, object 30), the blocking element being a unitary device (Fig 4, object 30 is a single unit) including a radial rim (Fig 4, rim 35) and a body being spherical in shape (Fig 4, core/body 32 seen as spherical in Fig 6); forming a groove to separate the radial rim and the body; the groove decreasing a thickness across the dissolvable blocking object to create a breaking point.  
forming a breaking point between the radial rim and the body (Para 0027, “The core 32 breaks away from the outer ring 35 when a pressure is applied to the ball 30 to create two pieces”). 
Budler is silent on forming a dissolvable blocking object with uniformly formed of dissolvable material; forming a groove to separate the radial rim and the body; the groove decreasing a thickness across the dissolvable blocking object to create a breaking point.  
Petrowsky teaches forming a dissolvable blocking object with uniformly formed of dissolvable material (Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables); 
forming a groove  (Fig 2-3, groove 90)  to separate the radial rim and the body  (Fig 2-3, groove 90 separates body 40 from rim 95); the groove decreasing a thickness across the dissolvable blocking object (Fig 2-3, the groove decreases the thickness across the object at the groove).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler by having the object made dissolvable and the groove as disclosed by Petrowsky because making the device dissolvable would prevent the pieces of forming undesirable 

Regarding claim 13, Budler further teaches extending the dissolvable blocking element across a first inner diameter of casing to isolate a first area of a well from a second area of the well (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42. This engagement with the baffle 40/42 can create a wellbore interval by blocking fluid flow past the ball 30 and baffle 40/42.” The areas of the well are uphole and downhole of the object), wherein an upper surface of the body is positioned above the radial rim and a lower positioned of the body is positioned below the radial rim (Fig 6, there is an upper surface and a lower surface above and below the rim, respectively. Portions not labelled, but seen.).  

Regarding claim 14, Budler further teaches wherein the groove includes an upper channel and a lower channel (Fig 3 of Petrowsky, cuts 90 to the left and right, respectively), the upper channel extending from a proximal end of the dissolvable blocking element towards a central axis of the dissolvable blocking element t (Fig 3 of Petrowsky, the cut 90 to the left extends towards the central axis, as a modification to Budler, this would be the axis defined by the rim) and the lower channel extending from a proximal end of the dissolvable blocking element towards a central axis of the dissolvable blocking element t (Fig 3 of Petrowsky, the cut 90 to the right extends towards the central axis, as a modification to Budler, this would be the axis defined by the rim).  

Regarding claim 15, Budler further teaches wherein the upper channel and the lower channel are aligned in a plane orthogonal to the central axis (Fig 6 of Budler, the seal 30 is the thinnest portion of the object, with the groove 90 seen in Fig 3 of Petrowsky, that groove would result in the smallest thickness).  

Regarding claim 16, Budler further teaches wherein the groove creates the smallest thickness of the dissolvable blocking element (Fig 6 of Budler, the seal 30 is the thinnest portion of the object, with the groove 90 seen in Fig 3 of Petrowsky, that groove would result in the smallest thickness).  

Regarding claim 18, Budler further teaches positioning the radial rim on a ledge (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42.”).  

Regarding claim 19, Budler further teaches applying a force on the radial rim towards the ledge to secure the radial rim in place (Fig 6, Para 0028, fluid force is applied on the ball seal 30 which would prevent the radial rim from moving away from the ledge).  

(Fig 6, rim 35 remains on the ledge 40/42 after body 32 separates).  

Regarding claim 21, Budler further teaches variable and continually and incrementally decreasing a diameter of the body based on a rate of dissolution of the body after the body is decoupled from the radial rim (Fig 3 of Petrowsky, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Fig 6 of Budler, as modified, the body 32 being dissolvable would continue to shrink and thus decrease in diameter).  

Regarding claim 22, Budler further teaches variable and continually and incrementally increasing a diameter of the radial rim on a rate of dissolution of the radial rim after the body is decoupled from the radial rim (Fig 3 of Petrowsky, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Fig 6 of Budler, as modified, the rim 35 being dissolvable would continue to have an ID left by the body that would increase).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1), further in view of Tolman (US 20180135381 A1).


	Tolman teaches a casing collar with a holding element (Fig 10, element 380; Para 0126 the particulars are deployable to form an additional seal against the radial rim 370 of seal 350. These constitute a casing collar with a holding element as they are capable of forming an element around the neck/seat of the casing where the seal is initially retained and provide a holding force), the holding element configured to apply a force on the radial rim towards the ledge to secure the radial rim in place (Fig 10, element 380 is positioned against radial rim 370 and would at least apply a downward force towards ledge/seat 140 at least by virtue of its weight).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler as modified by having the casing collar with a holding element as disclosed by Tolman because it would provide an additional seal which would prevent liquid from moving around the blocking object.  

Regarding claim 9, Budler further teaches wherein the radial rim is configured to remain on the ledge after the body moves downhole (Fig 6, rim 35 remains on the ledge 40/42 after body 32 separates).  

Regarding claim 10, Budler as modified further teaches wherein the body has a variable and continually and incrementally decreasing diameter based on a rate of dissolution of (Fig 3 of Petrowsky, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Fig 6 of Budler, as modified, the body 32 being dissolvable would continue to shrink and thus decrease in diameter).  

Regarding claim 11, Budler as modified further teaches wherein the radial rim has a variable and continually and incrementally increasing diameter based on a rate of dissolution of the rim after the rim is decoupled from the body (Fig 3 of Petrowsky, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Fig 6 of Budler, as modified, the rim 35 being dissolvable would continue to have an ID left by the body that would increase).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 6-15, and 17-22 rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. 10858906 in view of the prior art references cited in the prior art rejections above. Although the claims at issue are not identical, they are not patentably distinct from each other because the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676